 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDare arrangedby the marinesuperintendent.During the years1952 and 1953,24 persons(licensed and unlicensed) weretransferred between vessels and 6 of these persons workedon the James E. Davidson.For bonus and vacation purposes,service on all vessels is counted,ifsuch service is con-tinuous.The foregoing circumstances,including the unified deter-mination and control of labor policies,the integrated opera-tions, the common employment conditions,and the transferof ship personnel and equipment clearly establish that theseven companies which comprisethe TomlinsonFleet are asingle employer within the meaning of Section 2(2) of theAct. Thesecircumstances further demonstrate,in our opinion,thata unit confined to one ship of the Fleet,as requested bythe Petitioner,is too limited in scope andthat only a Fleet-wide unit is appropriate.As the Petitionerhas neither requested,normade anadequate showing of interest in, the more comprehensiveunit, we shall dismiss the present petition.[The Board dismissed the petition.]NORTHWEST POULTRY AND DAIRY PRODUCTS COMPANYand CHRISTIAN STRICKWERDAEGG AND POULTRY WORKERS LOCAL NO. 231, ANDSHIRLEYW. BARKER, ITS AGENTandCHRISTIANSTRICKWERDA.CasesNos.36-CA-353 and 36-CB-75.December 15, 1953DECISION AND ORDEROn June 30,1953, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondents had not engaged in and are notengaging in certain unfair labor practices and recommendedthat the complaint be dismissed,as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, theGeneral Counsel filed exceptions to the Intermediate Reportand a supporting brief, and each of the Respondents filed areply brief in support of the Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case,and hereby adoptsthe findings,conclusions,and recommendations of the TrialExaminer.[The Board dismissed the complaint.]107 NLRB No. 94. NORTHWEST POULTRY AND DAIRY PRODUCTS COMPANY333Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act, 61Stat. 136, herein called the Act, is based upon charges duly filed by Christian Strickwerda,an individual, against Northwest Poultry and Dairy Products Company, herein called Re-spondentCompany, and against Egg and Poultry Workers Local No 231, affiliated withAmalgamated Meat Cutters and Butcher Workmen of North America, AFL, and its agent,ShirleyW. Barker, herein called Respondent Union and Barker, respectively Pursuant tosaid charges, the General Counsel of the National Labor Relations Board issued a consoli-dated complaint, dated April 27, 1953, against Respondents, alleging that they had engagedin unfair labor practices, Respondent Company within the meaning of Section 8 (a) (1) and(3),and Respondent Union and Barker within the meaning of Section 8 (b) (2) and (1) (A) oftheAct.Copies of the charges, the consolidated complaint, and notice of hearing hereinwere duly served upon all Respondents.Specifically, the complaint alleged that Respondent Company did refuse on or about Sep-tember 4, 1952, and at all times thereafter, to reemploy Strickwerda, a former employee,and that said refusal to reemploy Strickwerda was caused by Respondent Union and parkerfor reasons other than his nonpayment or tender of periodic dues. The answers of all Re-spondents denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Portland, Oregon, on June 4 and 5, 1953, beforethe undersigned Trial Examiner, Martin S. Bennett, duly designated by the Associate ChiefTrial Examiner. All parties were represented by counsel who participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce relevant evidence. At the close of the hearing all parties were afforded anopportunity to argue orally and to file briefs and/Qr proposed findings and conclusions. Allparties presented oral argument and briefs have been received from Respondents.[Upon the entire record in the case, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTL THE BUSINESS OF RESPONDENT COMPANYNorthwest Poultry and Dairy Products Company is an Oregon corporation, with its prin-cipalofficeatPortland,Oregon, which is engaged in the processing and distribution ofpoultryand dairy products It maintains 7 plants within the State of Oregon, the instantproceeding is concerned solely with the plant located at Portland During the 12-monthperiodpreceding the instant hearing, Respondent Company shipped processed productsvalued in excess of $25,000 to points outside the State of Oregon. I find that it is engaged incommerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDEgg and Poultry Workers LocalNo 231,affiliatedwith Amalgamated Meat Cutters andButcher Workmen ofNorth America, AFL, isa labor organization admittingto membershipemployees of RespondentCompany.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondents have at all times material herein enjoyed an amicable contractual relation-ship pursuant to contracts between Oregon Egg and Poultry Dealers Association,of whichiThe transcript of the testimony is hereby ordered corrected as follows:Page 140Line 22Change "Trial Examiner Bennett"Page 141Line 2to "Mr. Boyd"Page 185Line 13Insert "a case in" after "process"337593 0 - 55 - 23 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentCompany isamember,and RespondentUnion.Christian Strickwerda, the com-plainant,was, at the time of the alleged discrimination,a member in good standing ofRespondentUnionHewas employed by RespondentCompany invarious laboring capacitiesfrom September1949 untilAugust 26,1952, when he was discharged.The General Counsel does not attack this discharge and concedes,in effect,that it wascarriedout for cause within the meaning of Section 10 (c) of theActMoreover, C. W.Norton, president and general manager of Respondent Company, uncontrovertedly testified,the record demonstrates,and I find that RespondentCompany wasunwilling to rehire Strick-werda after his discharge and for nondiscriminatory cause Considerable evidence wa3adduced demonstrating that Strickwerda's tenure with Respondent Company had been anunpleasant one, bothfor Employer and employee He hadlong and unsuccessfully contendedthat he was improperly classified and was receiving a wage rate beneath that to which he wasentitled under the collective-bargaining agreement between Respondents,in fact, as of thetime of thehearing, Strickwerda still retained in his possession a substantial number ofweekly paychecks which, despite his Employer's urging,he refused to cash.These checkscovered a period from December1,1951, through July 25, 1952,2 later checks are still inthe possession of RespondentCompany, itappearingthat Strickwerdarefuses topick themup It may be noted that the earlier group of approximately36 checkswas picked up byStrickwerda on or aboutAugust 20, 1952, onlyafter repeated urging on the part of officialsof RespondentCompany andRespondent Union.His ultimate discharge on August 26 resulted,it appears,from Strickwerda's displeasureover a work assignmentStrickwerda,after his discharge,endeavored repeatedly to returntoRespondentCompany'semploy. It is in this connection and, specifically,his failure toobtainreinstatement on or about September4,1952, that theGeneral Counsel contendsRespondents have engaged in unfair labor practicesStrickwerda,inhisefforts to procure reinstatement,repeatedly and unsuccessfullycontacted President Norton. Ile then,on or about September 3 or 4, enlisted the assistanceof J. W. Henderson,international vice president of Amalgamated Meat Cutters and ButcherWorkmen ofNorthAmerica,AFL, who wasfamiliarwith Strickwerda's long-standinggrievance against RespondentCompany Thisgrievance, it may be noted,and as the GeneralCounsel stresses,had also resulted in strained relations between Strickwerdaand ShirleyBarker, business agent of Respondent Union and a Respondentherein. Therecord demon-strates that relations between Henderson and Barker were also strained,for reasons neitherdisclosed nor material herein.2B. Sequence of eventsHenderson telephoned Norton on or about September 4 and asked him, as a personalfavor, to reinstate Strickwerda.Norton reluctantly agreed to do so, it being stipulatedbetween them that Strickwerda would return to his former position at the going rate of pay,would forego back pay: and,significantly,would retain his accrued seniority from 1949 3This matter of cumulative seniority,as will appear,is the crux of the present proceeding.Norton notified Strickwerda to report for work on September 5. In the interim,BusinessAgentBarker of Respondent Union learned of the imminent rehiring of Strickwerda Hebecame concerned that the agreement to restore Strickwerda's seniority would creategrievances among the employees,for there had been several recent cases where dischargedor self-terminated employees had been rehired without such an agreement to restore theirprior seniorityThe record demonstrates that seniority was an important factor in the plant,inasmuch as the collective-bargaining agreement between Respondents granted a number ofprivileges based upon seniority;itscontrolling weight in the matter of layoffs and rehirings2 Strickwerda,itappears, is of the belief that he is a victim of persecution by BarkerSteps that Barker proposed to take in support of Strickwerda's long-standing grievanceagainst Respondent Company apparently met with the disapproval of Strickwerda who favoredprocedure in a different manner; e g., whenBarker recommended a strike by members of Re-spondentUnion against Respondent Company in support of Strickwerda's grievance, thelatterobjected and desired the institution of proceedings before the Board Strickwerdarefused to accept Barker's explanation,uncontroverted herein,that representatives of theGeneral Counsel did not believe that the matter warranted the issuance of a complaint.3The testimony of Norton and Henderson is in substantial agreement and is credited hereas elsewhere NORTHWEST POULTRY AND DAIRY PRODUCTS COMPANY335was particularly significant in a seasonal industry marked by extreme fluctuations in thenumber of personnelBarker promptly telephoned Norton and asked if Norton contemplated the reinstatementof Strickwerda,Norton admitted that the matter was under consideration.Barker pointedout that if Strickwerda were reinstated with seniority he, Barker,would thereupon reopenearlier cases of a similar nature and seek identical treatment;he mentioned two cases byname, one, a discharge,and the other a quit, where the employees had recently been rehiredwithout cumulative seniority 4 I find that Barker's emphasis on this occasion was directedsolely to the proposed granting of cumulative seniority to Strickwerda and not to preventinghisreemployment as such in fact, Barker has attempted to place Strickwerda in otheremployment,has informed him that he has no objections to his employment as such withRespondent Company, and reaffirmed the latter position at the instant hearingNorton then became somewhat concerned over this turn of events,he contacted Hendersonby telephone and notified hire of this new development.Henderson promptly released Nortonfrom his proriuse to rehire Strickwerda and stated that it was a matter for handling by thelocal union On September 5 Strickwerda reported for work but was immediately notified byNorton of the latter's talk with Henderson He informed Strickwerda,that his rehiring hadbeen canceled as certain new matters had arisen and that Strickwerda should report to hislocalunionhe offered him 4 hours call-in pay pursuant to the current labor contractStrickwerda refused this and left5Ile has since repeatedly sought reemployment with Re-spondentCompany which apparently chooses to adhere to its original decision,made inAugust, not to reemploy Strickwerda,as set forth above it is solely the refusal to reemployStrickwerda in September,and thereafter,that the General Counsel attacks hereinC.ConclusionsAs heretofore found, RespondentCompany haddischargedStrickwerdafor cause on August26, 1952, andwas unwilling to rehire him Nevertheless,President Norton agreed,as a per-sonal favor to Vice-President Hendersonof the Union,to reemploy Strickwerda,this oralagreement provided that Strickwerda would be restored to seniority as of the date of hisoriginal hiringin 1949 ThenNorton was advised by Business Agent Barker of Respondentand Union that the rehiring of Strickwerda with cumulative seniority would result in griev-ances being pressed in several other cases where employees had previously been rehired orreinstatedwithout suchseniorityMoreover,the record demonstrates that the rehiring ofStrickwerda with cumulative seniority from1949would have adversely affected the seniorityof a substantial number of employeesThis, as stated,would have played a direct part in thematter of retention credits mtheeventofa layoff,as providedby the thencollective-bargain-ing agreementNorton contacted Henderson who releasedhim from hispromise to rehireStrickwerda and the latter was duly advised of this change of mind onthe part of Norton. Asfound, a preponderance of the evidence discloses that Barker's objection was not to the re-hiring of Strickwerda,as such, but rather to his rehiring with full seniorityThe presentsituation is therefore readily distinguishable from one where an employerunlawfully refuses to rehire anemployee whohas not obtained a clearance from a labororganizationSee, e g , N. L. RB. v Swinerton and WalbergCo., 202 F 2d 511 (C. A. 9),andMatson NavigationCo , 101 NLRB1268 In the present case,the collective-bargainingrepresentative was, in effect,calling attention to the seniority provisions of the collective-bargaining agreement and to potential problems thereunder.It is now established that a widerange of reasonableness,and particularly with respect to seniority,must be allowed a statu-tory bargaining representative in servicing the unit it representsFordMotorCo,vHuffman,345 U. S. 330,and AeronauticalLodge v Campbell, 337 U. S. 521.In the instant case, there is presented solely a factual picture of an employer,unwilling torehire a formeremployee andcurrent union member for nondiscriminatory reasons, who4The record identified these two as McCreary and Mandrey,respectively.The name ofthe former does not appear on the seniority list of employees and it would seem that someerror in nomenclature has been made However his identity is not relevant to a dispositionof the issues herein.5 The above finding is based upon the credited testimony of Norton Strickwerda testifiedthat Norton on this occasion attributed to Business Agent Barker a threat to strike the plantifStrickwerda were returned to work. Norton denied making such a statement and Barkercredibly denied uttering a threat of this nature 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to rehire himwithfullseniorityand then rescinded its decision upon learning thatthis rehiringwith full senioritywould in allprobabilitycreate grievancesin the plant. Thisdoes not, inmy view,spell out an unlawful discriminationwithin themeaning ofthe Act toencourage union membership.The employerherein, it is found, decided,for a nondiscrimina-toryreason, to rescind its decision to rehire Strickwerda.True, the matterwas brought tothe attentionof Respondent Company bythe union representative,Barker,but it was notcoupledwith a request that the complainantnot be hired.As a result, the failureto rehireStrickwerdadid not constitute conduct violativeof Section8 (a) (3) and(1) of the Act. By the sametoken, in the absence of an unlawful discrimination,there can be no violationof Section 8 (b) (2) of the Act;as Respondent Union did not causeRespondentCompany todiscriminate against Strickwerda in violation of Section 8 (a) (3), orforreasons other than his failure to tender dues or initiation fees, there is no unlawfulcausationwithin themeaning of Section 8(b) (2). Similarly,there has been no unlawful re-straint orcoercion practiced by Respondent Union withinthe meaning of Section8 (b) (1) (A)of the Act. See N. L. R B. v. PotlatchForests,Inc., 189 F.2d 82(C. A. 9).While therecord does disclose that Barker at a later date urged Strickwerdato withdrawfrom Respondent Union, this is insufficient to offsetthe preponderance of the evidence setforth above which disclosesthat RespondentCompanyrefused tohire Strickwerdafor reasonsnot discriminatoryunderthe Act. I shall, accordingly,recommend that the complaint be dis-missed inits entirety.Upon thebasis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent Company, Northwest Poultry and Dairy Products Company,affect commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondent Union, Egg and Poultry Workers Local No. 231,affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL, is a labor organization withinthe meaning of Section2 (5) of the Act.3.Respondent Company, Northwest Poultry and Dairy Products Company, has not engagedin unfair labor practices within the meaning of Section 8(a) (1) and(3) of the Act.4.Respondent Union, Egg and Poultry Workers Local No. 231, affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL, and its agent, Shirley W. Barker,have not engaged in unfair labor practices within the meaning'of Section 8(b) (2) and (1) (A)of the Act.[Recommendations omitted from publication.]AMERICAN COIN LOCK GO., INC.andLOCAL 32-B, BUILD-ING SERVICE EMPLOYEES INTERNATIONAL UNION, AFL.Case No. 2-CA-2330. December 15, 1953DECISION AND ORDEROn July 28,1953, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report inthis case,finding that the Respondenthad engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter,theRespond-ent and the General Counsel filed exceptions to the IntermediateReport.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.The Board has107 NLRB No. 88.